IN THE SUPREME COURT OF THE STATE OF DELAWARE

 ARTHUR TORRES,                          §
                                         §   No. 263, 2017
       Defendant Below-                  §
       Appellant,                        §
                                         §
       v.                                §   Court Below—Superior Court
                                         §   of the State of Delaware
 STATE OF DELAWARE,                      §
                                         §   Cr. ID 1608013559 (N)
       Plaintiff Below-                  §
       Appellee.                         §

                           Submitted: November 20, 2017
                            Decided: November 29, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                  ORDER

      This 29th day of November 2017, upon consideration of the appellant’s

Supreme Court Rule 26(c) brief, his attorney’s motion to withdraw, and the

State’s response, it appears to the Court that:

      (1)    On March 9, 2017, the appellant, Arthur Torres, pled guilty to

Possession of a Deadly Weapon by a Person Prohibited and Possession of

Heroin in a Tier 1 Quantity. On June 2, 2017, the Superior Court sentenced

him as a habitual offender to a total period of thirty years at Level V

incarceration, to be suspended after fifteen years in prison for a period of

probation. This is Torres’ direct appeal.
      (2)    Torres’ counsel on appeal has filed a brief and a motion to

withdraw under Rule 26(c). Counsel asserts that, after a complete and careful

examination of the record, there are no arguably appealable issues. By letter,

Torres’ attorney informed him of the provisions of Rule 26(c) and provided

Torres with a copy of the motion to withdraw and the accompanying brief.

Torres also was informed of his right to supplement his attorney’s

presentation. Torres has not raised any issues for this Court’s consideration.

The State has responded to the position taken by Torres’ counsel and has

moved to affirm the Superior Court’s judgment.

      (3)    The standard and scope of review applicable to the consideration

of a motion to withdraw and an accompanying brief under Rule 26(c) is

twofold: (a) this Court must be satisfied that defense counsel has made a

conscientious examination of the record and the law for arguable claims; and

(b) this Court must conduct its own review of the record and determine

whether the appeal is so totally devoid of at least arguably appealable issues

that it can be decided without an adversary presentation. *

      (4)    The Court has reviewed the record carefully and has concluded

that Torres’ appeal is wholly without merit and devoid of any arguably



*
Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486
U.S. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).

                                        2
appealable issue. We also are satisfied that Torres’ counsel has made a

conscientious effort to examine the record and the law and has properly

determined that Torres could not raise a meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the State’s motion to

affirm is GRANTED. The judgment of the Superior Court is AFFIRMED.

The motion to withdraw is moot.

                                       BY THE COURT:


                                       /s/ Karen L. Valihura
                                              Justice




                                      3